DETAILED ACTION
Reasons for Allowance
	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Golden et al (U.S 20180218502), “Automated Segmentation Utilizing Fully Convolution Networks”, teaches about automated segmentation of anatomical structures by using convolution neural network (CNN). Furthermore, it teaches a method of operating a machine learning system using CNN model may include  training a CNN model to segment at least one part of the anatomical structure utilizing the received learning data, and for each processed image, the CNN model may utilize at least one of temporal information or phase information and the CNN model may include four pooling layers and four upsampling layers. The CNN model may pad the input to each convolutional layer using a zero padding operation and each convolutional layer of the CNN model may include a convolutional kernel of size N×N×K pixels, where N and K are positive integers.
Ye, Guanglu et al, “Multitask Classification of Breast Cancer Pathological Images Using SE-DenseNet” teaches about apply the architecture of Densely Connected Convolutional Network (DenseNet), and then assimilate into Squeeze-and-Excitation Network (SeNet) to perform multitask classification on Camelyon16 which is a set of images of hematoxylin and eosin (H&E) stained breast histology microscopy. Furthermore,  It teaches about using CNN to detect most area of cancer as follow: (1) Extracting patches from WSIs to generate training set and test set. (2) Building classification networks of DenseNet and SE-DenseNet. (3) Training our networks with several datasets and select the model with highest accuracy when tested by test set as our best model.
Gu. Feng et al, “Multi-Resolution Networks for Semantic Segmentation in Whole Slide Images”, teaches about two novel multi-resolution networks based on the popular ‘U-Net’ architecture, which are evaluated on a benchmark dataset for binary semantic segmentation in WSIs. The proposed methods outperform the U-Net, demonstrating superior learning and generalization capabilities. Furthermore, it teaches two novel multi-resolution networks are proposed to learn from input patches extracted at multiple levels. These patches share the same centroid and shape (size in pixels), but with an octave based increase of the pixel size, micrometers per pixel (mpp). Only the central high resolution patch is segmented at the output. The proposed methods are evaluated and compared with the standard U-Net on a benchmark dataset of WSIs.
However, the combination of  Golden et al , Ye, Guanglu et al and Gu. Feng et al, either alone or in combination, fails to disclose:
A method of segmenting biomedical images, comprising: 
identifying, by a computing system having one or more processors, for at least one tile of a biomedical image, a first patch at a first magnification factor and a second patch at a second magnification factor; 
applying, by the computing system, a trained segmentation model to the first patch and the second patch to generate a segmented tile, the trained segmentation model comprising a plurality of networks, the plurality of networks comprising: 
a first network comprising a first plurality of decoders arranged across a first plurality of columns to generate a first plurality of feature maps using the first patch at the first magnification factor;
 a second network comprising a second plurality of decoders arranged across a second plurality of columns to generate a second feature map using the second patch at the second magnification factor and the first plurality of feature maps transferred from the first plurality of decoders of the first network in accordance with a shift between the first plurality of columns and the second plurality of columns; and 
a terminal block to generate the segmented tile using the second feature map generated by the second network; and 
storing, by the computing system, the segmented tile identifying a region of interest within the at least one tile of the biomedical image.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665